Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 1 of 24          PageID #: 32




 KENTI M. PRICE #10523
                                                                FILED IN THE
 United States Attorney                                 UNITED STATES DISTRICT COURT
 District of Hawaii                                        DISTRICT OF HAWAII

 MICAH W.J. SMITH                                               NOV 13 2020
 Deputy Chief, Criminal Division                        at   /t) o'clock and 2S min.tVM ~
                                                         MICHELLE RYNNE, CLERK
 MARK A. INCIONG CA BAR #163443
 Assistant U.S. Attorney
 Room .6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: mark.inciong@usdoj.gov

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAU

  UNITED STATES OF AMERICA,                 ) CR. NO. 20-00051 DKW
                                            )
                    Plaintiff,              ) MEMORANDUM OF PLEA
                                            ) AGREEMENT
        vs.                                 )
                         ) DATE:
 ROXANNE L. CABRAL,      ) TIME:
                         ) JUDGE: Derrick K. Watson
              Defendant. )
 ~~~~~~~~~-)

                  MEMORANDUM OF PLEA AGREEMENT

       Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

 UNITED STATES OF AMERICA, by its attorney, the United States Attorney for .

 the District of Hawaii, and the defendant, ROXANNE L. CABRAL, and her

 attorney, CARY M. VIRTUE, Esq., have agreed upon the following:
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 2 of 24               PageID #: 33




                                   THE CHARGES

        1.      The defendant acknowledges that she has been charged in the

 Indictment with violating Title 21, United States Code, Sections 841(a)(l) and

 841 (b )( 1)(A).

        2.      The defendant has read the charges against her contained in the

 Indictment, and those charges have been fully explained to her by her attorney.

        3.      The defendant fully understands the nature and elements of the crimes

 with which she has been charged.

                                  THE AGREEMENT

        4.      The defendant will enter a voluntary plea of guilty to Count 1 of the

 Indictment which charges her with the distribution of 50 grams or more of

 methamphetamine, its salts, isomers and salts of its isomers.

         5.     The defendant agrees that this Memorandum of Plea Agreement shall

 be filed and become part of the record in this case.

         6.     The defendant enters this plea because she is in fact guilty of

 distributing 50 grams or more of methamphetamine as charged in Count 1 of the

 Indictment and she agrees that her plea is voluntary and not the result of force or

 threats. Defendant also understands that the offense to which she is pleading

  guilty to in Count 1 requires the Government to prove beyond a reasonable doubt

                                             2
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 3 of 24            PageID #: 34




 to a jury that she is responsible for distributing 50 grams or more of

 methamphetamine, its salts, isomers and salts of its isomers.

       Defendant agrees that she is knowingly responsible for distributing 50 grams

 or more of methamphetamine, its salts, isomers and salts of its isomers and hereby

 waives any and all right she has to have a jury determine drug type and weight

 beyond a reasonable doubt.

                                     PENALTIES

        7.    The defendant understands that the penalties for the offense to which

 she is pleading guilty include:

              a.     A term of imprisonment for not more than life, a fine of up to

 $10,000,000, or both, and a term of supervised release of not less than five years

 and up to life;

               b.    A mandatory minimum term of imprisonment of ten years;

               c.    In addition, the Comi must impose a $100 special assessment as

  to each count to which the defendant is pleading guilty. The defendant agrees to

  pay $100 for each count to which she is pleading guilty to the District Court's

  Clerk's Office, to be credited to said special assess_ment, before the commencement

  of any portion of sentencing. The ·defendant acknowledges that failure to make

  such full advance payment in a form and manner acceptable to the prosecution will

                                             3
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 4 of 24                 PageID #: 35




 allow, though not require, the prosecution to withdraw from this Agreement at its

 option.

                 d.    Loss of Federal Benefits. At the discretion of the Court, the

 defendant may also be denied any or all federal benefits, as ·that term is defined in

 Title 21, United States Code, Section 862, (a) for up to five years if this is the

 defendant's first conviction of a federal or state offense amounting to the

 distribution of controlled substances, or (b) for up to ten years if this is the

 defendant's second conviction of a federal or state offense consisting of the

 distribution of controlled substances. If this is the defendant's third or more

 conviction of a federal or state offense amounting to the distribution of controlled

 substances, the defendant is permanently ineligible for all federal benefits, as that

  term is defined in Title 21, United States Code, Section 862(d).

                               FACT UAL STIPULATIONS

           8.     The defendant admits the following facts and agrees that they are not

  a detailed recitation, but merely an outline of what happen ed in relation to the

  charge to which the defendant is pleading guilty:

                a. On July 7, 2015, a Honolulu Police Department Confidential

                   Informant (HPDCI) made and received recorded calls and exchanged

                   text messages with a Cooperating Defendant (CD) to arrange for the

                                               4
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 5 of 24             PageID #: 36




               purchase of four (4) ounces of crystal methamphetamine from the CD

               for $4,000. The two agreed to conduct the drug transaction later that

               day on Salt Lake Boulevard in Honolulu, Hawaii 96818.

         b. Also on July 7, 2015 and prior to the transaction, surveillance agents

               observed the CD's known vehicle, a 2006 white Acura, parked in a

               driveway on Aliipoe Drive in Aiea, Hawaii. Approximately one hour

               after the HPDCI and CD agreed upon the drug transaction time and

               place, surveillance agents in position on Aliipoe Drive observed a

               brown 1993 Toyota sedan registered to Roxanne L. Cabral

               ("CABRAL"), the Defendant, arrive at the location of the CD's

               vehicle. Using a state of Hawaii driver's license photo, officers at the

               scene positively identified CABRAL as the driver of the Toyota.

               Surveillance agents further observed the CD exit a residence on

               Aliipoe Drive and greet CABRAL who handed the CD a bright green

               paper gift bag through the open driver's side window of CABRAL's

               vehicle. CABRAL then drove away and the CD re-entered the

                residence with the green bag.

          c.          Approximately twenty minutes later, surveillance agents

                observed the CD again come out of the Aliipoe Drive residence and

                                            5
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 6 of 24              PageID #: 37




               enter the white Acura sedan car~·ying the bright green paper gift bag.

               Agents followed as the CD drove to the Salt Lake Shopping Center

               and parked near K-Mart. Sh01tly after, the HPDCI arrived and

               parked next to the CD's vehicle at which time the CD was removed

               by law enforcement and placed under arrest.

         d.          While removing the CD from the white Acura, officers

               observed and seized a bright green paper gift bag, believed to be the

               same bag delivered earlier by CABRAL, in plain view on the driver's

               side floorboard. The bag contained a clear zip lock bag filled with

               what appeared to be methamphetamine. A personal bag was also

               observed in close proximity to the green gift bag and a search of it

               yielded various styles of zip lock baggies all containing what appeared

               to be methamphetami ne and/or marijuana.

          e.          A search of the HPDCI and his/her vehicle was negative for

                contraband and officers recovered the $4200 in buy money and a

                covert recording device which had been given to the HPDCI.

          f.          The CD agreed to waive his/her Miranda rights and speak with

                agents immediately after being arrested.    The CD also provided

                written consent to search the white Acura and waived his/her right for

                                             6
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 7 of 24           PageID #: 38




            a prompt judicial determination of probable cause. In a post-Miranda

            statement, the CD admitted to agreeing to the four-ounce meth deal

            that day with the HPDCI.    The CD also identified (by driver ' s

            license photo) "Roxy'' CABRAL as the woman who had earlier

            dropped off the methamphetamine in the bright green gift bag found

            in his/her vehicle. The CD stated stated he/she had obtained

            methamphetami ne from CABRAL on numerous, previous occasions

            and that CABRAL was expecting to be paid $4800 for the drugs.

            The CD provided CABRAL's phone number and agreed to cooperate

            with the Drug Enforcement Administration (DEA) as a cooperating

            defendant. The CD was then released.

         g. The following day, July 8, 2015, the CD, acting under the direction of

            DEA agents and in the presence of a DEA undercover officer, made

            several calls to CABRAL to set a meeting time and place to pay

            CABRAL for the four ounces of methamphetami ne CABRAL

            supplied the previous day. Later on July 8, 2015, surveillance

             officers observed CABRAL arrive at the meet location on Aliipoe

             Drive in Aiea, Hawaii. DEA surveillance agents observed the CD,

             outfitted with a covert recording device and in possession of $4500 in

                                         7
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 8 of 24           PageID #: 39




              buy money, meet with CABRAL and deliver the DEA buy money to

              her. CABRAL then quickly left the area.

         h. On July 8, 2020, CABRAL was arrested at her residence in Aiea,

              Hawaii. After being advised of her Miranda rights, CABRAL

              voluntarily chose to waive those rights and speak with DEA agents.

              During the interview, CABRAL positively identified a photograph of

              the CD, referenced above, and admitted to selling the CD four to six

              ounces of methamphetamine three to four years ago. CABRAL

              stated she remembered the transaction because it was the only drug

              deal she had conducted with the CD of that quantity. CABRAL

              indicated her other drug dealing with the CD had been for smaller

              amounts such as 1/8 or 1/16 of an ounce a few times per month.

          L   CABRAL also agreed to a search of her bedroom where, inside a safe

              box, agents found some empty ziplock bags and drug paraphernalia.

              CABRAL also gave agents permission to search her phone which

              contained text messages from June, 2020 in-which CABRAL admitted

              she was seeking to obtain user amounts of methamphetamine. Also

              found saved in CABRAL's contacts was a phone number known by

              law enforcement to have been used by the CD.

                                           8
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 9 of 24               PageID #: 40




            J. Analysis by the DEA Southwest Laboratory determined that the

               substance found in the green paper gift bag seized from the CD's

               vehicle on July 7, 2015 was 113.3 grams of 98.3% pure

               Methamphetamine HCI, or 111 .3 grams of pure methamphetamine.

            k. At all relevant times, CABR AL knew that the substance she

               distributed on July 7, 2015 was, in fact, methamphetamine.

       9.      Pursuant to CrimL R 32.l(a ) of the Local Rules of the United States
                                                                             e to which
 District Court for the District of Hawaii, the parties agree that the charg
                                                                         the actual
 the defendant is pleading guilty adequately reflects the seriousness of
                                                                        the
  offense behavior and that accepting this Agreement will not undermine

  statutory purposes of sentencing.

                           SENTENCING STIPULATIONS

        10.     Pursu ant to CrimL R 32.l(b ) of the Local Rules of the United States
                                                                           ncing
  District Court for the District of Hawaii and Section 6Bl.4 of the Sente
                                                                             sentencing
  Guidelines, the parties stipulate to the following for the purpo se of the

  of the defendant in connection with this matter:

                 a.    The parties stipulate to the facts as set forth in paragraph 8 of

   this agreement.



                                              9
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 10 of 24                   PageID #: 41




                 b.       Defendant shall be responsible for not less than 113 .3 grams of

 methamphetamine - the total amount CABRAL distributed on July 7, 2015. The

 results of laboratory analysis conducted on the substance(s) seized by the DEA are

 as follows:

 DEA Ex.#: Controlled Substance:             Net Wgt.:     Purity:      Actual Wgt.:

        3        Methamphetamine             113.3 g       98.3%        111.3 g
                 Hydrochloride

        The foregoing chemical analysis was conducted by the DEA Southwest

  Laboratory. Methamphetamine Hydrochloride is a methamphetamine salt and a

  Schedule II controlled substance. The substance in DEA Exhibit 3 is " ice" as that

  term is defined in Note C to the Drug Quantity Table in Guidelines Section

  2Dl.l(c).

                 c.       As of the date of this agreement, it is expected that the

  defendant will enter a plea of guilty prior to the commencement of trial, will

  truthfully   ad~nit   her involvement in the offense and related conduct, and will not

  engage in conduct that is inconsistent with such acceptance of responsibility. If

  all of these events occur, and the defendant's acceptance of responsibility

  continues through the date of sentencing, a downward adjustment of 2 levels for

  acceptance of responsibility will be appropriate. See U.S.S.G. § 3El.l(a) and

  Application Note 3.
                                                 10
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 11 of 24                   PageID #: 42




                                                                        nda nt's
            . d.       The Uni ted States Attorney agrees that the defe

                                                   titutes notice of intent to plead
 agreement herein to enter into a guilty plea cons
                                                     ernment to avoid preparing for
 guilty in a timely man ner, so as to permit the gov
                                                    States Attorney anticipates
 trial as to the defendant. Accordingly, the United
                                                   nt for a one-level reduction        in
  moving in the Gov ernm ent' s Sentencing Stateme
                                                   3E 1.1(b)(2), if the defendant is
  sentencing offense level pursuant to Guideline §
                                                that notwithstanding its present
  otherwise eligible. The defendant understands
                                                        ecution rese   rves the rights ( 1) to
  intentions, and still with in the Agreement, the pros
                                                       information relating       to those
  argue to the contrary in the event of receipt of new
                                                   those issues in the event that either
  issues, and (2) to call and examine witnesses on
                                                        rary of the pros ecut ion' s
   the United States Probation Office finds to the cont
                                                     presented on those issues.
   intentions or the Court requests that evidence be
                                                                           Agreement herein,
          11.      The patt ies agree that notwithstanding the part ies'
                                                     into by the patt ies but may, with
   the Court is not bound by any stipulation entered
                                                    facts relevant to sentencing. The
   the aid of the presentence report, determine the
                                                         stipulation between the parties
   parties understand that the Cou it's rejection of any
                                                        ent since the Cou it is expressly
    does not constitute a refusal to accept this Agreem

    not bound by stipulations between the parties.



                                                 11
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 12 of 24              PageID #: 43




        12.   The parties represent that as of the date of this agreement there are no

 material facts in dispute.

                        APPEAL/COLLATERAL REVIEW

        13.   The defendant is aware that she has the right to appeal her conviction

 and the sentence imposed. The defendant knowingly and voluntarily waives the

  right to appeal, except as indicated in subparagraph "b" below, her conviction and

  any sentence within the Guidelines range as determined by the Court at the time of

  sentencing, and any lawful restitution order imposed, or the manner in which the

  sentence or restitution order was determined, on any ground whatsoever, in

  exchange for the concessions made by the prosecution in this Agreement. The

  defendant understands that this waiver includes the right to assert_any and all

  legally waivable claims.

               a.     The defendant also waives the right to challenge her conviction

  or sentence or the manner in which it was determined in any collateral attack,

  including, but not limited to, a motion brought under Title 28, United States Code,

  Section 2255, except that the defendant may make such a challenge (1) as

  indicated in subparagraph "b" below, or (2) based on a claim of ineffective

  assistance of counsel.




                                            12
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 13 of 24              PageID #: 44




               b.    If the Comt imposes a sentence greater than specified in the

 guideline range determined by the Court to be applicable to the defendant, the

 defendant retains the right to appeal the pmtion of her sentence greater than

 specified in that guideline range and the manner in which that pmtion was

  determined and to challenge that po1tion of her sentence in a collateral attack.

               c.    The prosecution retains its right to appeal the sentence and the

  manner in which it was determined on any of the grounds stated in Title 18, United

  States Code, Section 3742(b).

                             FINANCIAL DISCLOSURE

        14.    In connection with the collection of restitution or other financial

  obligations that may be imposed upon her, the defendant agrees as follows:

               a.     The defendant agrees to fully dis.close all assets in which she

  has any interest or over which she exercises control, directly or indirectly,

  including any assets held by a spouse, nominee, or third party. The defendant

  understands that the United States Probation Office (USPO) will conduct a

  presentence investigation that will require the defendant to complete a

  comprehensive financial statement. To avoid the requirement of the defendant

  completing financial statements for both the USPO and the government, the

  defendant agrees to truthfully complete a financial statement provided to the

                                            13
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 14 of 24              PageID #: 45




 defendant by the United States Attorney's Office. The defendant agrees to

 complete the disclosure statement and provide it to the USPO within the time

 frame required by the United States Probation officer assigned to the defendant's

 case. The defendant understands that the USPO will in turn provide a copy of the

 completed financial statement to the United States Attorney's Office. The

 defendant agrees to provide written updates to both the USPO and the United

  States Attorney's Office regarding any material changes in circumstances, which

  occur prior to sentencing, within seven days of the event giving rise to the changed

  circumstances. The defendant's failure to timely and accurately complete and

  sign the financial statement, and any written update thereto, may, in addition to any

  other penalty or remedy, constitute the defendant's failure to accept responsibility

  under U.S.S.G § 3El .1.

               b.    The defendant expressly authorizes the United States

  Attorney's Office to obtain her credit report. The defendant agrees to provide

  waivers, consents, or releases requested by the United States Attorney's Office to

  access records to verify the financial information, such releases to be valid for a

  period extending 90 days after the date of sentencing. The defendant also

  authorizes the United States Attorney's Office to inspect and copy all financial

  documents and information held by the USPO.

                                            14
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 15 of 24                 PageID #: 46




               c.     Prior to sentencing, the defendant agrees to notify the Financial

 Litigation Unit of the U.S. Attorney's Office before making any transfer of an

 interest in property with a value exceeding $1,000 owned directly or indirectly,

 individually or jointly, by the defendant, including any interest held or owned

 under any name, including trusts, partnerships, and corporations.

                                     FORFEITURE

        15.    As pati of her acceptance of responsibility and pursuant to 21 U.S.C.

  § 853, the defendant agrees as follows:

               a.     The defendant agrees to forfeit to the United States all of her

  right, title, and interest in the following propetiy (the " Specific Propetiy"):

  $4,500 in United States currency in the form of Drug Enforcement Administration

  (DEA) buy funds paid to ROXANNE L CABRAL, the defendant, on July 8, 2015

  for approximately 113 grams of methamphetamine in the area of Aliipoe Drive,

  Aiea, Hawaii.

               b.     The defendant acknowledges that the Specific Property is

  subject to forfeiture pursuant to 21 U.S .C. § 853 as (1) property constituting, or

  derived from, proceeds the person obtained, directly or indirectly, as the result of a

  violation of the provisions of 21 U.S.C. §§ 801 et seq. or 21 U.S.C. §§ 951 et seq.;




                                              15
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 16 of 24                 PageID #: 47




 and (2) property used, or intended to be used, in any manner. or part, to commit, or

 to facilitate the commission of, such violation.

               c.     The defendant knowingly and voluntarily waives and agrees to

 waive any and all constitutional, statutory, and other challenges to the forfeiture on

  any and all grounds, including that the forfeiture constitutes an excessive fine or

  punishment under the Eighth Amendment. The defendant knowingly and

  voluntarily waives any right to a jury trial on the forfeiture of property.

               d.     The defendant agrees to consent promptly upon request to the

  entry of any orders deemed necessary by the government or the Court to complete

  the forfeiture and disposition of the property. The defendant waives the

  requirements of Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure

  regarding notice of forfeiture in the charging instrument, announcement of

  forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The

  defendant acknowledges that he understands that the forfeiture of the property, if

  the government elects to conduct the forfeiture criminally, will be part of the

  sentence imposed upon the defendant in this case and waives any failure by the

  Comt to advise the defendant of this, pursuant to Rule l l(b)(l)(J) of the Federal

  Rules of Criminal Procedure, during the change of plea hearing. Pursuant to Rule

  32.2(b)(4) of the Federal Rules of Criminal Procedure, the defendant consents to

                                             16
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 17 of 24               PageID #: 48




 the prelinl.inary order of forfeiture for the Specific Property becoming final as to

 the defendant when entered.

                e.     The defendant agrees to waive all interest in the Specific

 Prope1ty in any administrative or judicial forfeiture proceeding, whether criminal

  or civil, state or federal, and to withdraw any claim that the defendant may have

  filed in such a proceeding. The defendant further waives any other notice

  requirement that may apply to the administrative and/or civil forfeiture of the

  Specific Prope1ty.

                f.     The defendant understands that the forfeiture of the forfeitable

  prope1ty does not constitute and will not be treated as satisfaction, in whole or in

  part, of any fine, restitution, reimbursement of cost of imprisonment, or any other

  monetary penalty this Court may impose upon the defendant in addition to the

  forfeiture.

                             IMPOSITION OF SENTENCE

         16.    The defendant understands that the District Court in imposing

  sentence will consider the provisions of the Sentencing Guidelines. The defendant

  agrees that there is no promise or guarantee of the applicability or non-applicability

  of any Guideline or any portion thereof, notwithstanding any representations or

  predictions from any source.

                                             17
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 18 of 24               PageID #: 49




        17.   The defendant understands that this Agreement will not be accepted or

 rejected by the Comi until there has been an opportunity by the Comi to consider a

 presentence report, unless the Court decides that a presentence report is

 unnecessary. The defendant understands that the Comi will not accept an

 agreement unless the Court determines that the remaining charge adequately

 reflects the seriousness of the actual offense behavior and accepting the Agreement

 will not undermine the statutory purposes of sentencing.

                            WAIVER OF TRIAL RIGHTS

        18.    The defendant understands that by pleading guilty she surrenders

  ce1iain rights, including the following:

               a.     If the defendant persisted in a plea of not guilty to the charges

  against her, then she would have the right to a public and speedy trial. The trial

  could be either a jury trial or a trial by a judge sitting without a jury. The

  defendant has a right to a jury trial. However, in order that the trial be conducted

  by the judge sitting without a jury, the defendant, the prosecution, and the judge all

  must agree that the trial be conducted by the judge without a jury.

               b.     If the trial is a jury trial, the jury would be composed of twelve

  laypersons selected at random. The defendant and her attorney would have a say

  in who the jurors would be by removing prospective jurors for cause where actual

                                             18
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 19 of 24               PageID #: 50




 bias or other disqualification is shown, or without cause by exercising peremptory

 challenges. The jury would have to agree unanimously before it could return a

 verdict of either guilty or not guilty. The jury would be instructed that the

 defendant is presumed innocent, and that it could not convict her unless, after

 hearing all the evidence, it was persuaded of her guilt beyond a reasonable doubt.

               c.    If the trial is held by a judge without a jury, the judge would

 find the facts and determine, after hearing all the evidence, whether or not he or

 she was persuaded of the defendant's guilt beyond a reasonable doubt.

               d.    At a trial, whether by a jury or a judge, the prosecution would

 be required to present its witnesses and other evidence against the defendant. The

  defendant would be able to confront those prosecution witnesses and her attorney

  would be able to cross-examine them. In turn, the defendant could present

  witnesses and other evidence on her own behalf. If the witnesses for the

  defendant would not appear voluntarify, the defendant could require their

  attendance through the subpoena power of the Court.

               e.     At a trial, the defendant would have a privilege against

  self-incrimination so that she could decline to testify, and no inference of guilt

  could be drawn from her refusal to testify.




                                            19
'   .   Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 20 of 24             PageID #: 51




                      f.     At a trial, the defendant would have a right to have the jury

         determine beyond a reasonable doubt the quantity and weight of the controlled

         substance charged in the Indictment necessary to establish the statutory mandatory

         minimum penalty or an increased statutory maximum penalty.

                19.   The defendant understands that by pleading guilty, she is waiving all

         of the rights set forth in the preceding paragraph. The defendant's attorney has

         explained those rights to her, and the consequences of the waiver of those rights.

                                  USE OF PLEA STATEMENTS

                20.   If, after signing this Agreement, the defendant decides not to plead

          guilty as provided herein, or if the defendant pleads guilty but subsequently makes

          a motion before the Court to withdraw his guilty plea and the Court grants that

          motion, the defendant agrees that any admission of guilt that she makes by signing

          this Agreement or that she makes while pleading guilty as set fmth in this

          Agreement may be used against her in a subsequent trial if the defendant later

          proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

          any protection afforded. by Rule 1 l(f) of the Federal Rules of Criminal Procedure

          and Rule 410 of the Federal Rules of Evidence regarding the use of statements

          made in this Agreement or during the course of pleading guilty when the guilty

          plea is later withdrawn. The only exception to this paragraph is where the

                                                   20
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 21 of 24                PageID #: 52




 defendant fully complies with this Agreement but the Court nonetheless rejects it.

 Under those circumstances, the United States may not use those statements of the

 defendant for any purpose.

        21 .   The defendant understands that the prosecution will apprise the Comt

 and the United States Probation Offic_e of the nature, scope and extent of the

 defendant' s conduct regarding the charges against her, related matters, and any

 matters in aggravation or mitigation relevant to the issues involved in sentencing.

                                    COOPERATION

        22.    The Defendant agrees that she will fully cooperate with the United

  States.

               a.      The Defendant agrees to testify truthfully at any and all trials,

  hearings, or any other proceedings at which the prosecution requests her to testify,

  including, but not limited to, any grand jury proceedings, trial proceedings

  involving codefendants and others indicted later in the investigation, and related

  civil proceedings.

               b.      The Defendant agrees to be available to speak with law

  enforcement officials and to representatives of the United States Attorney's Office

  at any time and to give truthful and complete answers at such meetings, but he




                                             21
Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 22 of 24                PageID #: 53




 understands he may have her counsel present at those conversations, if he so

 desires.

               c.    The Defendant agrees he will not assert any privilege to refuse

 to testify at any grand jury, trial, or other proceeding, involving or related to the

 crimes in this Indictment or any subsequent charges related to this investigation, at

 which the prosecution requests him to testify.

               d.    Pursuant to Section lB 1.8(a) of the Sentencing Guidelines, the

 prosecution agrees that self-incriminating information provided pursuant to this

 Agreement to cooperate will not be used in determining the applicable guideline

 range, except as may be provided in this Agreement and under Section lB 1.8(b) of

 the Sentencing Guidelines.

        23.    In the event that the Defendant does not breach any of the terms of

  this Agreement but the Court nonetheless refuses to accept the Agreement after

  Defendant has made statements to law enforcement authorities or representatives

  of the United States Attorney's Office pursuant to this Agreement, the prosecution

  agrees not to use said statements in its case in chief in the trial of the Defendant in

  this matter. Defendant understands that this does not bar the use of information

  and evidence derived from said statements or prohibit the use of the statements by

  the prosecution in cross examination or rebuttal.

                                             22
l I   Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 23 of 24              PageID #: 54




              24.   Pursuant to Guideline Section 5Kl.1 and Rule 35(b), Federal Rules of

       Criminal Procedure, the prosecution may move the Court to depart from the

       Guidelines on the ground that the Defendant has provided substantial assistance to

       authorities in the investigation or prosecution of another person who has

       committed an offense. Pursuant to Title 18, United States Code, Section 3553(e),

       the prosecution may also move the Court to impose a sentence below the level

       established by statute as a minimum sentence on the ground that Defendant has

       provided substantial assistance in the investigation or pros_ecution of another

       person who has committed an offense. Defendant understands that:

                    a.     The decision as to whether to make such a request or motion is

       entirely up to the prosecution.

                    b.     This Agreement does not require the prosecution to make such

        a request or motion.

                    c.     This Agreement confers neither any right upon the Defendant to

        have the prosecution make such a request or motion, nor any remedy to Defendant

        in the event the prosecution fails to make such a request or motion.

                     d.    Even in the event that the prosecution makes such a request or

        motion, the Court may refuse to depart from the Guidelines or to impose a sentence

        below the minimum level established by statute.

                                                 23
1 I   Case 1:20-cr-00051-DKW Document 17 Filed 11/13/20 Page 24 of 24                         PageID #: 55


                                       .....
                                        --·

                  25.      The defendant and her attorney acknowledge that, apart
                                                                                      from any
            written proffer agreements, if applicable, no threats, prom
                                                                       ises,    agreements or
           conditions have been entered into by the parties other than
                                                                       those     set forth in this
           Agreement, to induce the defendant to plead gujlty. Apar
                                                                   t from any written
           proffer agreements, if applicable, this Agreement supersede
                                                                      s     all prior promises,
           agreements or conditions between the parties.

                 26.       To become effective, this Agreement must be signed by
                                                                                     all signatories
           listed below.

                 27.       Should the Court refuse to accept this Agreement, it is null
                                                                                        and   void
           and neither party shall be bound thereto.

                        DATED: Honolulu, Hawaii,           ___....Q--"~----· ~-~
                                                                         J
                                                                         · n_- ·- _VJ
                                                                                   ___
          AGREED :

          KENJI M. PRICE
          United States Attorney
          District of Hawaii

             ~~£?~
          MICAHW.J. SMITH                                  CARYM. VIRTUE
          Deputy Chjef, Criminal Division                  Attorney for Defendant


         ~A_.~
          MAR K A. INCIONG                                             L . CAB RAL
          Assistant U.S. Attorney                          Defendant
                                                      24
